DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8, 15 are amended.

Claims 1-3, 5-10, 12-17 and 19-21 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
The Sibert reference and the Chauhan reference are not relied upon for the rejection of the amended independent claims. Applicant's arguments have been considered but they are moot in view of new grounds of rejection.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0089290 by Haggie et al. (“Haggie”) in view of US PGPUB 2014/0122022 by Chen et al. (“Chen”).

As to Claim 1, Haggie teaches a system, comprising: a processor configured to:	receive a metrics data point collected from a monitored (Haggie: at least ¶0369 of Haggie teaches “monitoring metrics and alerting users of monitored metrics. For example, FIG. 26 is a block diagram illustrating a metrics catalog system operable to search and monitor metrics data according to some embodiments of the present disclosure” and ¶0371 of Haggie teaches “metrics data received from numerous sources 260”) remote device (Haggie: at least ¶¶0098-0099; “machine-generated data are collected and stored as "events” and “an event can include one or more lines from the performance and diagnostic information”; at least ¶0100 discloses “examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc” where “data generated by such data sources can include, for example and without limitation … performance measurements, sensor measurements, etc”; further, ¶0128 discloses “Data store 48 may contain events derived from machine data from a variety of sources all pertaining to the same component in an IT environment, and this data may be produced by the machine in question or by other components in the IT environment” and ¶0130 discloses “forwarder receives data from an input source, such as a data source 44 shown in FIG. 2” and ¶0102 discloses “starts with raw input data (e.g., one or more … sensor data, application program data, error logs, stack traces, system performance data, etc.)”);
based at least in part on a translation statement (Haggie: at least ¶¶0102-0103 discloses “fields are defined by extraction rules (e.g., regular expressions) that derive one or more values from the portion of raw machine data in each event that has a particular field specified by an extraction rule” and extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"”; further, ¶0104 discloses “a field extractor may be configured to automatically generate extraction rules for certain field values or for a group of common field values (e.g., CPU metric from different sources Amazon Web Services, Google Cloud Platform, Linux OS) in the events”), associate at least a portion of the received metrics data point with a key specified by the translation statement such that the specified key and the associated at least portion of the received metrics data point form a key-value pair (Haggie: at least ¶0103; “applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, Indexers 46 may apply the extraction rules to events”; note: Haggie’s extraction rules specify fields or name-value pairs to search for and extract from event data to be used in keyword index; the name “dest” is specified and “dest” is assigned or associated with a value that is at least a portion of event);
associate the key-value pair with the received metrics data point at least in part by modifying the metrics data point (Haggie: at least ¶¶0139-0140; “… associates each stored keyword with reference pointers to events containing that keyword” and “when an indexer subsequently receives a keyword-based query, the indexer can access the keyword index to quickly identify events containing the keyword”; note: search by using associated pair(s); note: synthesized (v) can mean to form by combining parts or elements – key value pairs formed when value is assigned to or associated with field name); and
a memory coupled to the processor and configured to provide the processor with instructions (Haggie: at least ¶¶0107, 0534; “processors configured to execute the instructions stored in the one or more memories”).
Haggie does not explicitly disclose, but Chen discloses wherein modifying the metrics data point collected from the monitored remote device (Chen: at least ) comprises replacing an existing key-value pair in the metrics data point with a modified version of the existing key-value pair (Chen: at least ¶0032; “this specification also uses a two-tuple "<timestamp, value>" to indicate a pair of associated timestamp and value, also called "timestamp-value pair."; note: the received/collected values are marked with timestamps and the pairs are replaced by a two-tuple "<timestamp, value>" with different format that is a modified version of the received values marked with timestamps);
wherein a first portion of metadata associated with the metrics data point is designated as identifying metadata, the first portion of metadata comprising the modified version of the existing key-value pair with which the existing key-value pair was replaced (Chen: at least ¶0032; “this specification also uses a two-tuple "<timestamp, value>"; note: two-tuple timestamp, value identifies value taken at a specific instance of time; ¶0035 gives “temperature value "32.0" at time "20120716.10:47:00” as example);  
wherein a second portion of metadata associated with metrics data point is designated as non-identifying metadata (Chen: at least ¶0045; G1,<1,32.0,20120716.10:47:00>; note: where G1 is non-identifying metadata);
 at least in part by using a metric name associated with the metrics data point and the first portion of metadata associated with the metrics data point that is designated as identifying metadata (Chen: at least ¶0045-0046; “<1,32.0,20120716.10:47:00>” where “the sensor 1 (ID=1)” can be example of metric name and “value (V) "32.0" in the time series data of the sensor 1, and the timestamp (T) "20120716.10:47:00" corresponding to the value” as example of first portion of metadata); and

identify, in a plurality of time series (Chen: at least ¶0037; “time series data from each sensor among 1000 sensors are assigned to sensor groups G1, G2, . . . , and G100, respectively”; note: data from each sensor being a time series), a particular time series (Chen: at least ¶0069; “table 412 in the figure schematically shows a part of time series data of a sensor retrieved from the first database”) in which to insert the modified metrics data point (Chen: at least ¶0069; “after the data re-organizing step 240, a second storing step 250 is performed, in which time series data are stored in a second database DB2 of the second memory, such that multiple time series data from the same sensor are stored in at least one database record of the second database”; ¶0076 further discloses “storing time series data in a second database of the second memory as per timestamp. In other words, by further as per time based on storing time series data as per sensor, it may facilitate later search in the second database based on sensors and time”) at least in part by using the time series identifier derived using the metric name associated with the metrics data point and the first portion of metadata associated with the metrics data point that is designated as identifying metadata (Chen: at least ¶¶0045-0046; “G1,<1,32.0,20120716.10:47:00>” where “the sensor 1 (ID=1)” can be example of metric name and “value (V) "32.0" in the time series data of the sensor 1, and the timestamp (T) "20120716.10:47:00" corresponding to the value” as example of first portion of metadata; note: Fig. 4 shows result of re-organizing that includes insertion).

Haggie and Chen are both related to time series data received from devices such as sensors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s features of wherein modifying the metrics data point collected from the monitored remote device (Chen: at least ¶0027) comprises replacing an existing key-value pair in the metrics data point with a modified version of the existing key-value pair (Chen: at least ¶0032);
wherein a first portion of metadata associated with the metrics data point is designated as identifying metadata, the first portion of metadata comprising the modified version of the existing key-value pair with which the existing key-value pair was replaced (Chen: at least ¶0032);  
wherein a second portion of metadata associated with metrics data point is designated as non-identifying metadata (Chen: at least ¶0045);
derive a time series identifier at least in part by using a metric name associated with the metrics data point and the first portion of metadata associated with the metrics data point that is designated as identifying metadata (Chen: at least ¶0045-0046); and

identify, in a plurality of time series (Chen: at least ¶0037), a particular time series (Chen: at least ¶0069) in which to insert the modified metrics data point (Chen: at least ¶¶0069, 0076) at least in part by using the time series identifier derived using the metric name associated with the metrics data point and the first portion of metadata associated with the metrics data point that is designated as identifying metadata (Chen: at least ¶¶0045-0046, Fig. 4) with the system disclosed by Haggie.

The suggestion/motivation for doing so would have been to “provide an improved method and apparatus for processing time series data from multiple sensors” (Chen: at least ¶0003) that can be used “in various industrial applications” that require processing of “massive time series data (such as stock price fluctuation, temperature change, and the like) from a large number of sensors” (Chen: at least ¶0002).

Claim 8 (a method claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 15 (a computer program product claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Haggie and Chen teach the system of claim 1 wherein the translation statement comprises a filtering condition (Haggie: at least ¶¶0103 discloses “extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"” and “searching the event data for the sequence of characters defined in the regex rule”), and wherein the processor is configured to associate the at least portion of the received metrics data point with the specified key in response to determining that the received metrics data point matches to the filtering condition (Haggie: at least ¶¶0103, 0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a Indexers 46 may apply the extraction rules to events”; note: filtering condition is met when there’s a match on the search pattern or sequence of characters ).

As to Claim 9, Haggie and Chen teach the method of claim 8 wherein the translation statement comprises a filtering condition (Haggie: at least ¶¶0103 discloses “extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"” and “searching the event data for the sequence of characters defined in the regex rule”), and further comprising associating the at least portion of the received metrics data point with the specified key in response to determining that the received metrics data point matches to the filtering condition (Haggie: at least ¶¶0103, 0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply note: filtering condition is met when there’s a match on the search pattern or sequence of characters). 

As to Claim 16, Haggie and Chen teach the computer program product of claim 15 wherein the translation statement comprises a filtering condition (Haggie: at least ¶¶0103 discloses “extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data. An extraction rule can generally include any type of instruction for extracting values from data in events … an extraction rule comprises a regular expression where a sequence of characters forms a search pattern, in which case the rule is referred to as a "regex rule"” and “searching the event data for the sequence of characters defined in the regex rule”), and further comprising computer instructions for associating the at least portion of the received metrics data point with the specified key in response to determining that the received metrics data point matches to the filtering condition (Haggie: at least ¶¶0103, 0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to note: filtering condition is met when there’s a match on the search pattern or sequence of characters). 

As to Claim 3, Haggie and Chen teach the system of claim 2 wherein in response to determining that the received metrics data point matches to the filtering condition, the processor is configured to:
extract, according to the translation statement, the at least portion of the received metrics data point (Haggie: at least ¶0103 discloses “searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: filtering condition is met when there’s search pattern or sequence of characters is found); and
map, according to the translation statement, the extracted at least portion of the received metrics data point to the key specified by the translation statement (Haggie: at least ¶0140; “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”). 

As to Claim 10, Haggie and Chen teach the method of claim 9, further comprising, in response to determining that the received metrics data point matches to the filtering condition:
extracting, according to the translation statement, the at least portion of the received metrics data point (Haggie: at least ¶0103 discloses “searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: search pattern or sequence of characters is found); and
mapping, according to the translation statement, the extracted at least portion of the received metrics data point to the key specified by the translation statement (Haggie: at least ¶0140; “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”).

As to Claim 17, Haggie and Chen teach the computer program product of claim 16, further comprising computer instructions for, in response to determining that the received metrics data point matches to the filtering condition:
extracting, according to the translation statement, the at least portion of the received metrics data point (Haggie: at least ¶0103 discloses “searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"” where ¶0151 further discloses "Indexers 46 may apply the extraction rules to events”; note: filtering condition is met when there’s search pattern or sequence of characters is found); and
mapping, according to the translation statement, the extracted at least portion of the received metrics data point to the key specified by the translation statement (Haggie: at least ¶0140; “keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected by a symbol” and for example, “if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”).

As to Claim 6, Haggie and Chen teach the system of claim 1, wherein the received metrics data point comprises a dot-separated metric name (Haggie: at least ¶0140; “for example, “if the string "dest=10.0.1.2" is found in an event”; note: ip with dot-separated value), and wherein the processor is configured to form the key-value pair at least in part by addressing an individual segment of the dot-separated metric name and mapping the addressed segment of the dot-separated metric name to the key specified in the translation statement (Haggie: at least ¶0103; “applies the regex rule to the fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “… field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”).

As to Claim 13, Haggie and Chen teach the method of claim 8, wherein the received metrics data point comprises a dot-separated metric name (Haggie: at least ¶0140; “for example, “if the string "dest=10.0.1.2" is found in an event”; note: ip with dot-separated value), and further comprising forming the key-value pair at least in part by addressing an individual segment of the dot-separated metric name and mapping the addressed segment of the dot-separated metric name to the key specified in the translation statement (Haggie: at least ¶0103; “applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “… field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”). 

As to Claim 20, Haggie and Chen teach the computer program product of claim 15, wherein the received metrics data point comprises a dot-separated metric name (Haggie: at least ¶0140; “for example, “if the string "dest=10.0.1.2" is found in an event”; note: ip with dot-separated value), and further comprising computer instructions for forming the key-value pair at least in part by addressing an individual segment of the dot-separated metric name and mapping the addressed segment of the dot-separated metric name to the key specified in the translation statement (Haggie: at least ¶0103; “applies the regex rule to the event data to extract values for associated fields in the event data by searching the event data for the sequence of characters defined in the regex rule”; ¶0139 further discloses “indexer can optionally generate a keyword index to facilitate fast keyword searching for event data” and ¶0140 discloses “… field named "dest" may be created for the event, and assigned a value of "10.0.1.2"”). 

Claims 5, 7, 12, 14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0089290 by Haggie et al. (“Haggie”) in view of US PGPUB 2014/0122022 by Chen et al. (“Chen”), and further in view of US Patent 6,851,087 by Sibert.

As to Claim 5, Haggie and Chen teach the system of claim 1.
Haggie and Chen do not explicitly disclose, but Sibert discloses wherein replacing the existing key-value pair comprises replacing a key of the existing key-value pair with the key specified in the translation statement (Sibert: at least Col. 8 Line 65 - Col. 9 Line 9; “searches the key names of all key pairs” and if a match is found replace the key name with another key name; S145 of Fig. 8 checks for next key pair and goes through the same matching and key name replacement process; note: existing key modified after change/replacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sibert’s feature of wherein replacing the existing key-value pair comprises replacing a key of the existing key-value pair with the key specified in the translation statement (Sibert: at least Col. 8 Line 65 - Col. 9 Line 9) with the system disclosed by Haggie and Chen.
The suggestion/motivation for doing so would have been to convert data field names to conform to a recognizable, compatible format (Sibert: at least Col. 3 Lines 15-25 & 60-63, Col. 4 Lines 32-34 & 40-45).
Claim 12 (a method claim) corresponds in scope to Claim 5, and is similarly rejected.
Claim 19 (a computer program product claim) corresponds in scope to Claim 5, and is similarly rejected.

As to Claim 7, Haggie and Chen teach the system of claim 1, wherein the received metrics data point comprises a first metrics data point (Haggie: at least ¶¶0098-0099; “machine-generated data are collected and stored as "events” and “an event can include one or more lines from the operating system log containing raw data that includes different types of performance and diagnostic information”; at least ¶0100 discloses “examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc” where “data generated by such data sources can include, for example and without limitation … performance measurements, sensor measurements, etc”; further, ¶0128 discloses “Data store 48 may contain events derived from machine data from a variety of sources all pertaining to the same component in an IT environment, and this data may be produced by the machine in question or by other components in the IT environment” and ¶0130 discloses “forwarder receives data from an input source, such as a data source 44 shown in FIG. 2” and ¶0102 discloses “starts with raw input data (e.g., one or more … sensor data, application program data, error logs, stack traces, system performance data, etc.)”).

Haggie and Chen do not explicitly disclose, but Sibert discloses wherein the processor is further configured to harmonize existing first and second keys in respective first and second metrics data points at least in part by modifying the existing first and second keys to a same key (Sibert: at least Col. 8 Line 65 - Col. 9 Line 9; “searches the key names of all key pairs” and if a match is found replace the key name with another key name; S145 of Fig. 8 (that follows S152 that modifies by replacement) checks for next key pair and goes through the same matching and key name replacement process; note: keys harmonized to same key after change/replacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sibert’s feature of wherein the processor is further configured to harmonize existing first and second keys in respective first and second metrics data points at least in part by modifying the existing first and second keys to a same key (Sibert: at least Col. 8 Line 65 - Col. 9 Line 9) with the system disclosed by Haggie and Chen.
The suggestion/motivation for doing so would have been to convert data field names to conform to a recognizable, compatible format (Sibert: at least Col. 3 Lines 15-25 & 60-63, Col. 4 Lines 32-34 & 40-45).
Claim 14 (a method claim) corresponds in scope to Claim 7, and is similarly rejected.
Claim 21 (a computer program product claim) corresponds in scope to Claim 7, and is similarly rejected.

Relevant Art
US Patent 10,409,568 by Raman et al. teaches “a unique time series identifier is assigned to all tuples matching a metric name and a set of properties received with the tuple” and “the tsid uniquely identifies all tuples of a data stream received by the instrumentation analysis system”.

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
/H .W./ 
Examiner, AU 2168 
13 July 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168